Citation Nr: 1622310	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to May 29, 2013, and greater than 70 percent from May 29, 2013 for posttraumatic stress disorder (PTSD) (excluding the period of a temporary total evaluation from November 1, 2013 to December 31, 2013), to include whether the reduction of the rating for this disability from 70 percent to 30 percent, effective from September 1, 2010, was proper.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and E. O.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1982 to May 1986, and from November 1990 to June 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, including the transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge, which has been associated with the claims file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); suicidal ideation; obsessional rituals which interfere with routine activities (e.g., checking outside, doors, and locks); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships with anyone other than immediate family; it is not manifested by total occupational and social impairment.  

7.  The procedural requirements for reducing the Veteran's disability rating for PTSD from September 1, 2010, to include providing proper notification of the proposal to reduce the disability rating and providing the opportunity to submit additional evidence, were satisfied.
 
8.  The Veteran's rating of 70 percent for PTSD had been in effect for less than five years, and the evidence does not show actual improvement in the disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work during the relevant period. 

2.  The Veteran currently has one service-connected disability, PTSD, rated as 70 percent disabling for the entire appeal period (except the period of temporary total evaluation from November 1, 2013 to December 31, 2013).  

3.  The Veteran's service-connected PTSD prevents her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a restoration of a 70 percent rating for PTSD effective from September 1, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105, 3.344, 4.2, 4.3, 4.13, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because entitlement to TDIU is granted, any error with respect to the duty to notify and assist regarding this matter is harmless error, and discussion regarding the same is not necessary.  

The Board finds that the procedural requirements under 38 C.F.R. § 3.105 were satisfied in this rating reduction.  In a February 2010 rating decision, with notice thereof in February 2010, the RO issued a rating decision that proposed to reduce the 70 percent rating for PTSD to 30 percent.  In the February 2010 rating decision, the RO explained that the reduction from a 70 percent to 30 percent rating is proposed based on evidence that indicated that there are not deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to her symptoms, and that the evidence indicated that the Veteran's symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  In the February 2010 notice letter, the RO informed the Veteran of its proposal to reduce the 70 percent rating to 30 percent.  The RO informed the Veteran that she had 60 days to submit additional evidence and that she may request a hearing within 30 days.  This letter also notified the Veteran that this reduction would reduce her overall disability rating from 70 percent to 30 percent.  

The Veteran submitted a statement of disagreement in March 2010 specifically against the proposed rating reduction, in which the Veteran stated that her medications have been increased due to her disability getting worse, and in which she requested that the RO obtain her VA treatment records from January 2010.  VA is in constructive possession of existing VA treatment records, and the VA treatment records show that that the Veteran did not receive VA treatment during the relevant period until August 2010, and the VA treatment records show that the Veteran had not refilled her medication since November 2009.  See August 2010 VA treatment record (noting that the Veteran's last appointment was in February 2009, and noting that Veteran "endorses med compliance despite no refills of paroxetine in 9 months (she says she used her brother's meds)").  

Accordingly, the Board concludes that the Veteran did not submit additional evidence relevant to the appeal period within 60 days of the February 2010 letter to show that payments for this disability should be continued at the 70 percent level.  Further, the Veteran did not request a predetermination hearing.  Then, after the 60 day period passed, in a June 2010 rating decision, with notice thereof in June 2010, the RO reduced the disability rating from 70 percent to 30 percent, effective from September 1, 2010.  Based on this evidence, the Board finds that the RO's actions satisfied all procedural requirements under 38 C.F.R. § 3.105 pertaining to the rating reduction for PTSD.

Regarding the claim for an increased rating for PTSD, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received VCAA notice by letter in August 2009.  Therein, the Veteran was notified as to the evidence necessary to support the claim for entitlement to a TDIU, the allocation of responsibility between VA and the Veteran, and the manner with which VA determines disability ratings and effective dates.  During the course of the appeal, the Veteran also received VCAA notice by letter in September 2010.  Therein, the Veteran was notified as to the evidence necessary to support the claim for entitlement to an increased rating for PTSD, the allocation of responsibility between VA and the Veteran, and the manner with which VA determines disability ratings and effective dates.  To the extent that complete VCAA notice with respect to the issues on appeal was not sent until after the AOJ's initial adjudication of a claim, the Board notes that following the September 2010 letter and completion of all necessary development of the record, the AOJ readjudicated the claims in August 2014.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Veteran in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Further, the Veteran has been afforded a VA examination in December 2009.  The examiner conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA examination in conjunction with the other evidence of record is adequate for rating purposes.   

The Board acknowledges that in January 2014, the RO requested the VAMC to schedule a VA reexamination of the Veteran to assess the severity of the Veteran's psychiatric disability after reducing the evaluation from 70 percent to 30 percent for PTSD.  The August 2014 supplemental statement of the case notes that the RO received notice that the Veteran failed to report to her scheduled examination dated February 24, 2014.  However, there is no indication that the Veteran received notice of this scheduled examination and thus was not afforded such an examination.  However, because the Board is granting entitlement to a restoration of the 70 percent rating from September 1, 2010, there is no prejudice to the Veteran for this failure to reexamine the Veteran after the reduction.  

The Board acknowledges that the evidence shows that the Veteran has participated in VA's vocational rehabilitation program, and that records pertaining to any claim for VA vocational rehabilitation benefits are outstanding.  See e.g., December 2009 VA examination.  However, given that the Board is granting a TDIU, and because the Veteran retains some social function, as discussed below, the Board concludes that remand of this case to obtain these records would not possibly provide new information to warrant an increased rating under the scheduler criteria.  Further, for the below discussed reasons, the Board concludes that remand of the case to obtain these records would not possibly provide new information to indicate that referring the case to the Director of Compensation and Pension for extraschedular consideration may be warranted.  As such, the Board concludes that remand of this case to obtain these outstanding records pertaining to the Veteran's claim for VA vocational rehabilitation benefits would not possibly provide new information that would substantiate a rating greater than 70 percent for PTSD.  Accordingly, remand for such outstanding records is not necessary.  38 C.F.R. § 3.159(d).  


Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

PTSD

The Veteran's service-connected PTSD is currently rated as 30 percent prior to May 29, 2013, and 70 percent from May 29, 2013, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran's PTSD has a temporary total evaluation from November 1, 2013 to December 31, 2013.  The Veteran contends that these ratings (excluding the temporary total evaluation) do not accurately depict the severity of her disability.  See March 2016 Board hearing transcript at p. 2.  The Veteran also argues that the reduction of the rating for this disability from 70 percent to 30 percent, effective from September 1, 2010, was improper. 

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

30 percent disabled for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report her psychiatric symptoms, and the Board finds these reports as to her symptoms are credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's diagnosis of PTSD and her psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the reasons discussed below, the evidence shows that a 70 percent rating is warranted for the entire appeal period (excluding the period of temporary total evaluation).  Thus, the Board finds the reduction from 70 percent to 30 percent was improper and that the 70 percent rating should be restored for the appeal period prior to May 29, 2013.  Accordingly, the Board finds that the staged ratings assigned by the RO are not appropriate (except as to the period of temporary total evaluation).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Propriety of the Reduction

The evidence shows that the reduction of the rating PTSD from 70 percent to 30 percent, effective from September 1, 2010, was improper.  A reduction may be proper when an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.13 (a reduction may be proper where the evidence contains thorough medical examinations demonstrating an actual improvement in disability).  The provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work" as well as whether the examination reports reflecting such change are based on thorough and adequate examinations.  See  Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420 (1993); Tucker v. Derwinski, 2 Vet. App. 201(1992).

The 70 percent rating for PTSD that was in affect at the time of the RO's reduction was in affect for less than five years.  Thus, the disability in question had not become stabilized and was likely to improve, and the RO found that a December 2009 examination, which the RO found as disclosing improvement, warranted a rating reduction.  See 38 C.F.R. § 3.344(c) (noting that reexaminations showing improvement will warrant a reduction and that the provisions of § 3.344(a) and (b) do not apply to such non-stabilized disabilities); March 2009 rating decision.  On review, the Board finds that the evidence of record shows that such reduction in disability rating was not warranted because the December 2009 VA examination does not show improvement in the disability, and the medical evidence of record does not show sustained improvement in the Veteran's ability to function under the ordinary conditions of life and work during the relevant period.  

Prior to the appeal period, the RO granted the 70 percent rating, effective from July 29, 2008, for PTSD in a March 2009 rating decision.  The March 2009 rating decision shows that the 70 percent rating was based on VA treatment records showing that the Veteran has continued to seek treatment for psychiatric symptoms.  The March 2009 rating decision was also based on November 2008 VA examination findings regarding the Veteran's PTSD manifestations.  The November 2008 VA examination showed that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms including avoiding intimacy with anyone other than immediate family; difficulty getting along with others at work and at home due to persistent irritability and outbursts of anger; difficulty concentrating which causes her to have trouble staying on task with things at home and at work; persistent hypervigilance, which causes her to check outside frequently and to constantly feel that she needs to monitor her surroundings; near-continuous depression that affects her ability to function independently; frequent suicidal thoughts; panic attacks that occur once per week; moderate impairment of memory in that she had problems with retention of highly learned material and forgets to complete tasks.  The November 2008 VA examiner noted that the Veteran is living in a homeless facility and is therefore intermittently unable to perform activities of daily living.  

Then, based on a December 2009 VA examination, the RO proposed that the Veteran's evaluation for PTSD be reduced from 70 percent to 30 percent.  The December 2009 VA examination noted that the Veteran was still taking her psychiatric medication and that she has continuing depression.  The Veteran reported that she was recently in a car accident in which she had road rage and rammed into another car and that she has a lot of problems with anger.  The Veteran reported that she lives with her brother and only gets along with her brother.  It is also noted that the Veteran has a history of angry and violent outbursts with others and that the Veteran was arrested for assault in July 2009.  The VA examiner also noted that the Veteran's functional performance in employment, schooling, routine responsibilities of self-care, and interpersonal relationships are affected by the Veteran's psychiatric disorder.

The December 2009 VA examiner then noted that the Veteran was taking classes at one facility through VA's vocational rehabilitation program, and that the Veteran was doing classes at another facility but dropped out this year.  The Veteran reported she was last employed in May 2009 in a job in collections and is undergoing vocational rehabilitation so she can try to get a job.  See also July 2009 Form 21-8940 (stating that she worked in bail bonds collections for 16 hours per week from June 2008 to June 2009 earning at most $472.80 per month).  Then, the December 2009 VA examiner opined that the Veteran's symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress because "she is able to be employed and mental health diagnosis should not prevent her from gainful employment; she does act out quite easily and there can be problems in employment."  

The Board acknowledges that the Veteran began taking classes through VA's vocational rehabilitation program at the time of the December 2009 VA examination because she was unemployed, and that she had been employed prior to the December 2009 VA examination.  However, before the December 2009 VA examination, the Veteran was only employed in collections for 16 hours a week with earnings of at most $472.80 per month, which the Board does not consider to be gainful employment.  See also discussion regarding marginal employment below pertaining to TDIU.  

Based on these December 2009 medical findings, the Board finds that actual improvement in the Veteran's psychiatric disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work was not shown.  The Board considers the December 2009 VA examiner's own finding that the Veteran acts out quite easily and that the Veteran's psychiatric symptoms affect her ability to work in that she cannot be around other people is inconsistent with the examiner's conclusion that the Veteran's symptoms are transient or mild and decreases her ability to perform occupational tasks only during periods of significant stress.  See generally Tucker v. Derwinski, 2 Vet. App. 201 (1992) (examination reports on which the reduction are based must be adequate).  

The Board also acknowledges that the VA treatment records dating from October 2010 to July 2013 show that after the Veteran completed her STARR therapy in October 2010, and until her brother became ill in the summer of 2013, her symptoms had improved for at least one year.  See e.g., October 2010 VA psychiatry note (Veteran reported doing great and that she feels "back to normal," and that her symptoms have improved, including mood, irritability, and hypervigilance); November 2011 VA psychiatry note (Veteran reported that her mood has been stable for about one year, and she denied symptoms of depressed mood, insomnia, suicidal ideation).  However, the evidence shows that by July 2013, the Veteran's risk to self outside of therapeutic environment was moderate to high.  See July 2013 VA treatment record.

Based on the December 2009 VA examination findings, and given the above discussed VA treatment records showing that any improvement was not sustained, the Board finds that actual improvement in the Veteran's psychiatric disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work was not demonstrated.  As such, the Board concludes that the rating reduction from 70 percent to 30 percent for PTSD, effective from September 1, 2010, was improper, and entitlement to a restoration of the 70 percent rating for PTSD is warranted.  See 38 C.F.R. § 3.344(c) ; Brown, 5 Vet. App. at 420-21.  

Evaluation for PTSD 

For the entire appeal period, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); suicidal ideation; obsessional rituals which interfere with routine activities (e.g., checking outside, doors, and locks); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships with anyone other than immediate family.  See e.g., December 2009 VA examination; VA treatment records dating from August 2010 to August 2014; March 2016 Board hearing transcript.  

The evidence of record during this period shows deficiencies due to symptoms in the area of work, in that the Veteran has been unable to maintain gainful employment due to her psychiatric symptoms.  See discussion pertaining to TDIU below (discussing the Veteran's inability to maintain gainful employment due to her PTSD symptoms).  Deficiency in the area of school is shown in that though the Veteran has participated in the vocational rehabilitation program and has attended classes during the appeal period, she dropped out of at least one educational facility.  See December 2009 VA examination.  The evidence indicates also indicates that the Veteran's psychiatric symptoms such as difficulty concentrating and difficulty staying on task cause deficiency in the area of school.  See e.g., March 2016 Board hearing transcript at p. 4; December 2009 VA examiner (noting that the Veteran's functional performance in schooling is affected by the Veteran's psychiatric disorder).  

Deficiency in the area of judgement is shown, in that the evidence shows that the Veteran is recurrently unable to control her behavior during episodes of anger and violence, which has led to incidents such as her ramming a car into another car during an episode of road rage and being arrested for assault.  See December 2009 VA examination; March 2016 Board hearing transcript.  Further, on one occasion, the Veteran endorsed medication compliance despite having no refills on her medication for nine months and stating that she used her brother's medications.  See August 2010 VA treatment record.  Deficiency in the area of mood is shown during this period, in that the Veteran has angry and violent outbursts and irritability with others, and experiences near-continuous panic or depression that affects her ability to function effectively.  See e.g., December 2009 VA examination; VA treatment records from August 2010 to August 2014; March 2016 Board hearing transcript.  

On the other hand, the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment during the appeal period.  A Veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, during the appeal period, symptoms such as gross impairment of thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or name, or symptoms of a similar severity are not shown.  See e.g., December 2009 VA examination; VA treatment records from August 2010 to August 2014 (showing no evidence of delusions or hallucinations; showing that Veteran's thought processes are logical and linear; showing that Veteran is consistently alert, cooperative, and behavior-appropriate; showing no disorientation to time or place; showing no memory loss of names of relatives, own occupation, name, or memory loss of similar severity).    

The Board also acknowledges that during the relevant appeal period, the Veteran has demonstrated occasional danger of hurting herself in 2013 and that the Veteran has demonstrated suicidal ideation during the entire appeal period.  See e.g., July 2013 VA psychiatry consult and July 2013 VA social work note (Veteran reported recent suicidal ideation and gestures; noting that 3 weeks ago, she drove her truck off a ravine while sober and that the day before she jumped off a building 2 stories up, but nothing happened; VA psychiatrist noted Veteran's risk to self outside of therapeutic environment is considered moderate to high at this time); October 2013 VA social work note (Veteran reported that in May 2013 she ran her truck into cement pillar).  However, given that the Veteran made two active attempts to hurt herself during the appeal period, and the remaining evidence of record during the relevant appeal period shows passive suicidal ideation, persistent danger of hurting self is not shown.  See e.g., October 2010 VA psychology note (Veteran reported that she cannot see herself attempting suicide now); July 2013 VA psychiatry note (reporting two suicide attempts in the past two weeks, and the four prior attempts were before the appeal period); January 2014 VA psychiatry note (Veteran reported history of six total suicide attempts, and two were in 2013, and stated that she will no longer try to commit suicide); May 2014 VA psychiatry note (reporting passive suicidal thoughts).

The Board also acknowledges that during the relevant appeal period, the Veteran has demonstrated occasional periods of violence towards others, including ramming her car into another car during an episode of road rage, being arrested for assault, and an episode of homicidal ideation towards one of her brothers who hit her in the head with a pipe.  See December 2009 VA examination; March 2016 Board hearing transcript at p. 3 (testifying as to incident where she was arrested for assault; Veteran was later charged with a felony); October 2013 VA social work note (reporting that she felt a prior occasion of homicidal ideation towards her brother, but denied current homicidal ideation).  However, though the Veteran has recurrent "rages" or angry outbursts, the evidence shows that the Veteran generally avoids others and has occasional episodes of physically harming others.  See e.g., March 2016 Board hearing transcript at p. 3-4, 12.  Based on this evidence, persistent danger of hurting others is not shown.  

The Board acknowledges that the Veteran has reported during this period that she is occasionally homeless.  See e.g., November 2010 VA social work note (Veteran reported that she is living in her late brother's apartment and that she previously had her own place but had to move in with her brother due to her VA disability benefits being reduced); July 2013 VA social work note (Veteran was living with one brother, but he passed away; Veteran moved in with another brother, but he attacked her, so she moved out and she is currently homeless).  However, though the Veteran was homeless at the aforementioned times, the evidence shows that such homeless periods were temporary, as she moved back into her brother's home and has continued to reside there with her brother and her mother during the appeal period.  See e.g., March 2016 Board hearing transcript at p. 5.  

The Board also acknowledges that the VA treatment records show that the Veteran missed several VA medical appointments in 2014, and she testified that she has a lot of anxiety prior to her VA appointments, so she cancels her appointments, and her sister takes her to her appointments.  See id. at p. 10.  However, though her ability to seek medical care is impacted by her symptoms, the evidence shows that the Veteran is still capable of at least minimal self-care despite her symptoms.  The Veteran's hygiene is consistently reported as within normal limits in the medical evidence during the appeal period, and the Veteran is shown as being able to maintain household chores, such as preparing meals, doing laundry, and managing her finances independently.  See e.g., February 2012 VA primary care note; March 2016 Board hearing transcript at p. 5, 12 (Veteran reported that she writes to do lists to remember tasks; Veteran noted that though she does not like to be touched, she does get her hair cut every month; Veteran's sister reported that though the Veteran does not finish many of her projects, she still does yardwork).  

Given the above evidence, the Board finds that intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) is not shown.  

The Board also acknowledges that during this period, the Veteran's symptoms have caused deficiencies in work.  However, the Board finds that these symptoms were considered in granting the 70 percent evaluation.  Further, the Board is granting the Veteran entitlement to TDIU, as discussed below.  

However, the evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment during the appeal period. 

Though the evidence shows that the Veteran does have deficiencies in the area of work and demonstrates the above-discussed symptoms, including social isolation and angry outbursts, she still retains at least some ability to socially function.  The evidence shows that the Veteran is consistently cooperative and polite with her medical providers.  See e.g., VA treatment records from August 2010 to August 2014.  She is able to maintain normal personal hygiene throughout the appeal period.  Id.  Further, though the Veteran is socially isolated and does not trust others, she was close to her late brother and is still close with her mother, and she maintains an effective relationship with her sister E. O.  See e.g., November 2010 VA social work note; March 2016 Board hearing transcript at p. 10, 12.  For these reasons, total impairment in social functioning due to her symptoms is not shown.  

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social and occupational impairment during this period.  

The Board also notes that during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Veterans lowest GAF score shown in the medical evidence during this period is 35.  See July 2013 VA social work note.  A score of 35 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  This GAF score reflects the level of impairment contemplated by a 70 percent rating.  Further, the Veteran's GAF scores alone do not reflect total impairment in social and occupational functioning, and for the reasons discussed above, the evidence of record does not show total social and occupational impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule during this period.  For these reasons, the criteria for a disability rating greater than 70 percent for PTSD is not warranted for the entire period on appeal.  

At no point during the relevant appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment; exaggerated startle response; difficulty concentrating; memory loss (e.g., difficulty remembering to perform tasks); suicidal ideation; obsessional rituals which interfere with routine activities (e.g., checking outside, doors, and locks); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships with anyone other than immediate family.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  In addition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no medical evidence or lay allegation of additional symptoms or disability that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 70 percent disabling.  The Veteran has at no time during the period under consideration indicated that she believes that the schedular criteria for these disabilities do not adequately describe or reflect her symptomatology.  Further, at this time, the Veteran is not service-connected for any other disabilities.  



TDIU

Total disability based on individual unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disability is currently PTSD, rated by the Board as 70 percent disabling for the entire appeal period (excluding the period of temporary total evaluation).  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met, as the Veteran's PTSD alone is rated as 60 percent or more for the entire appeal period. 

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or maintain a substantially gainful occupation due to her service-connected PTSD.  The Veteran is competent to report her symptoms, education history, and work history, and the Board finds that these reports are credible.  The Veteran contends that her PTSD at least in part prevents her from working full time since July 2008.  See July 2009 Form 21-8940.  

The Veteran graduated from high school and has attended college, pharmacy school, and other trade schools.  See e.g., April 1995 VA examination (Veteran reported that after discharge from her first period of service in 1986, she attended CBM business college); October and November 1994 private neuropsychological evaluation (Veteran reported that she got good grades in high school, graduated from high school); November 2008 VA examination (reporting getting her pharmacy technician license but losing it when she was charged with a felony; reporting that she is now going to school to become a paralegal); July 2009 Form 21-8940 (reporting that she has an associate degree in business).      

The evidence also shows that the Veteran has experience in multiple occupations, including occupations that require the performance of skilled mental tasks.  See e.g., DD-214 for second period of service (noting that MOS was chemical operations specialist); November 1994 private neuropsychological evaluation (Veteran reported that is currently working for a company that builds airplane parts); April 1995 VA examination (Veteran reported that from 1987, she worked as a cashier at a grocery store and started her own typesetting business; she later worked as a legal assistant for an attorney and lost that job when the attorney died; she worked with another attorney until she began active duty in November 1990; and after discharge from her second period of service in June 1991, she did some typing and computer work for university students and professors; she then worked as receptionist for a few months, then as a production associate starting in November 1992); September 1997 VA examination (Veteran reported that she has been employed primarily as a machinist since discharge from her second period of service, and that she has also worked for two medical supply companies). 

However, in the years leading up to this appeal period, and during this appeal period, the evidence shows that though the Veteran has been unable to maintain gainful employment.  See January 2003 private psychiatric report (Veteran reported that she is unable to maintain gainful employment for extended periods of time, and she is currently working as a part-time delivery driver and reported that her nephew got the job for her and she is given a great deal of latitude since there are days when she does not go to work or gets lost or forgets things when she does work); October 2007 Veteran statement (reporting that her last full time employment lasted from January 2007 to May 2007 at a hospital; reporting that she is currently working 10 hours per week as a home health aid); December 2007 Form 21-4192 (indicating that the Veteran earned $246 per month as a home health aid); August 2009 Form 21-4192 from her home health aid employer (indicating no ending date of employment and noting that Veteran works 13 hours a week); July 2009 Form 21-8940 (stating that she worked in bail bonds collections for 16 hours per week from June 2008 to June 2009 earning at most $472.80 per month); December 2009 VA examination (showing that the Veteran is unemployed and her last job was in bail bonds collections); October 2013 VA social work note (Veteran reported she most recently has been working on a carpenter doing odd jobs).  

The Board notes that in a November 2008 VA examination, the Veteran reported that she cannot maintain her jobs due to her emotional difficulties.  She stated that she is currently not working because she is mentally incapable of working and because she is emotionally too volatile to consistently interact with others in a work setting on any regular basis.  The November 2008 VA examiner noted that the Veteran is chronically depressed and angry, with poor impulse control and a history of acting out against others and against herself.  The November 2008 VA examiner also noted that the Veteran is not appearing to be emotionally stable in a manner sufficient to be gainfully employed on any regular basis. 

As discussed above, the December 2009 VA examiner stated that the Veteran does act out quite easily and there can be problems in employment.  

In a January 2014 VA psychiatry note, the Veteran reported that she has left positions because of her anger and difficulty interacting with others.  She noted that she has been told that she comes across as intimidating and has been fired.

On review, and given the above medical opinions, the Board finds that the lay and medical evidence shows that the Veteran's service-connected PTSD at least as likely as not renders her unable to perform the tasks that are required in a work-like setting with other people, to include occupations requiring interactions with other people in which the Veteran has work experience, such as legal assistant, home care aid, pharmacy technician, and machinist.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  Here, the evidence shows that the Veteran's work experience during the period on appeal consisted of either working 16 hours per week in collections and therein earning less than the poverty threshold or doing odd jobs as a carpenter.  See e.g., July 2009 Form 21-8940 (showing that she worked in bail bonds collections for 16 hours per week and earned at most $472.80 per month).  Accordingly, the Veteran engaged in work that was not more than marginal employment during the appeal period.   

For the period of time covered by this appeal, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

The reduction of disability rating for PTSD from 70 percent to 30 percent effective from September 1, 2010 was improper, and entitlement to restoration of the 70 percent rating is granted, subject to the law and regulations governing the payment of VA compensation benefits.

For the entire appeal period (excluding the period of a temporary total evaluation from November 1, 2013 to December 31, 2013),  entitlement to a disability rating greater than 70 percent for PTSD is denied.  

Entitlement to a TDIU due to service-connected disability is granted.



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


